[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
After a hearing before the court on November 18, 1999, the court finds the issues for the plaintiff as against the defendant, Althea Boyd. The court has dismissed the case against Maurice Boyd and Arline Boyd.
The court, therefore, awards damages against the defendant, Althea Boyd, as follows:
CT Page 14909        Economic Damages           $ 5,599.00
Noneconomic Damages        $50,000.00
Total                      $55,599.00
The court also finds that the assault upon the plaintiff was willful, wanton and malicious. Accordingly, by way of punitive damages, the court awards attorneys fees to the plaintiff in the amount of 1/3 of the damages of $55,599.00 for a total of $18,533.00 attorney's fees plus costs.
The total judgment is, therefore, $74,154.00.
D. Michael Hurley, Judge Trial Referee